Title: To Alexander Hamilton from William Ellery, 6 September 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] September 6, 1791. “I have recd. your letter respecting the article of Pumpings, and shall attend to your directions. Please to favour me with an answer to my letter of the 6th. of June relative to the lawful portion of the compensations Surveyors are to receive for Regrs &c., to the question in my letter of the 4th. of July Should not every vessel receive her first Certife. of Registry from the Collector of the District where she is built? to my letter of the 18th. of July relative to repairing the Light-House, and to the question in my letter of the 25th. of July touching what is to be performed by a person usually residing in one District, who being in another there purchases a vessel, in order to entitle him to a Register of such vessel. Joseph Finch to gain time, as I suppose, has purchased a writ of Error to the next Circuit Court.… An iron chest is very much wanted for the Custom House. If you approve of it, I will purchase one and charge it to the United States.”
